DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 15, 16, 20 – 22, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2019/0075328, hereafter Huang).
As per claim 1, Huang discloses a picture block splitting method applied to a picture processing device, the method comprising:
obtaining a picture block in a to-be-processed picture, wherein the picture block is an object on which encoding is performed; determining, based on a length of a first The encoder then checks the size M×N of a current CU or PU with a threshold, and if the size, width M, or height N is greater than the threshold. For example, the threshold for the size is 128×128, and the threshold for M or N is 128. The threshold may be predefined or user-defined, and the threshold may be determined according to a maximum supported TU size. An example of the encoder transmits the maximum supported TU size in a sequence-level, picture-level, or slice-level of the video bitstream, for example the maximum supported TU size is signaled in the Sequence Parameter Set (SPS), Picture Parameter Set (PPS), or slice header. The encoder forces the current CU or PU to split into multiple TUs according to a quadtree split or binary tree split if the size, width M, or height N is greater than the threshold.).
As per claim 2, Huang discloses the method according to claim 1, wherein determining; based on the length of the first side and the length of the second side of the picture block, the block splitting method used for the picture block comprises: determining the block splitting method from a plurality of available block splitting methods based on the length of the first side, the length of the second side, and a specified threshold (¶ 34).
As per claim 3, Huang discloses the method according to claim 2, wherein the available block splitting methods comprise a first splitting method, a second splitting 
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 2 are applicable for claim 16.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 2 are applicable for claim 21.
Regarding claim 22, arguments analogous to those presented for claim 3 are applicable for claim 22.
Regarding claim 27, arguments analogous to those presented for claim 3 are applicable for claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4 – 7 and 23 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lim et al (US 2020/0029087, hereafter Lim).
As per claim 4, Huang The method according to claim 3.
However, Huang does not explicitly teach wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio and a second ratio, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and the second ratio is a ratio of the length of the second side to the length of the first side; and in response to the first ratio being greater than or equal to the threshold, determining that the block splitting method is the third splitting method; in response to the second ratio being greater than or equal to the threshold, determining that the block splitting method is the second splitting method; and in response to both the first ratio and the second ratio being less than the threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method.
In the same field of endeavor, Lim teaches wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio and a second ratio, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and the second ratio is a 
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Lim.  The advantage is improved image compression.
As per claim 5, Huang discloses the method according to claim 3.
However, Huang does not explicitly teach wherein the threshold comprises a first threshold and a second threshold, and wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio and a second ratio, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and the second ratio is a ratio of the length of the second side to the length of the first side; and in response to the first ratio being greater than or equal to the first threshold and the length of the second side is less than the second threshold, determining that the block splitting method used for the picture block is the third splitting method; in response to the second ratio being greater than or equal to the first threshold and the length of the first side is less than the second threshold, 
In the same field of endeavor, Lim teaches wherein the threshold comprises a first threshold and a second threshold, and wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio and a second ratio, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and the second ratio is a ratio of the length of the second side to the length of the first side; and in response to the first ratio being greater than or equal to the first threshold and the length of the second side is less than the second threshold, determining that the block splitting method used for the picture block is the third splitting method; in response to the second ratio being greater than or equal to the first threshold and the length of the first side is less than the second threshold, determining that the block splitting method used for the picture block is the second splitting method; and in response to the first ratio being greater than or equal to the first threshold and the length of the second side is greater than the second threshold, the second ratio is greater than or equal to the first threshold and the length 
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Lim.  The advantage is improved image compression.
As per claim 6, Huang discloses the method according to claim 3.
However, Huang does not explicitly teach wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and a specified the threshold comprises: determining a first ratio when in response to the length of the first side being greater than the length of the second side, wherein the first ratio is a ratio of the length of the first side to the length of the second side, and in response to the first ratio being greater than or equal to the threshold, determining that the block splitting method is the third splitting method; determining a second ratio when in response to the length of the second side being greater than the length of the first side, wherein the second ratio is a ratio of the length of the second side to the length of the first side, and in response to the second ratio being greater than or equal to the threshold, determining that the block splitting method is the second splitting method; and in response to both the first ratio and the second ratio being less than the threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Lim.  The advantage is improved image compression.
As per claim 7, Huang discloses the method according to claim 3.
However, Huang does not explicitly teach wherein the threshold comprises a third threshold and a fourth threshold, and wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: 
In the same field of endeavor, Lim teaches wherein the threshold comprises a third threshold and a fourth threshold, and wherein determining the block splitting method from the plurality of available block splitting methods based on the length of the first side, the length of the second side, and the specified threshold comprises: determining a first ratio that is a ratio of the length of the first side to the length of the second side; in response to the length of the first side being greater than the length of the second side and the first ratio being greater than or equal to the third threshold, determining that the block splitting method is the third splitting method; in response to the length of the second side being greater than the length of the first side and the first ratio being less than or equal to the fourth threshold, determining that the block splitting method is the second splitting method; and in response to the length of the first side being greater than the length of the second side and the first ratio being less than the third threshold, or the length of the second side being greater than the length of the first side and the first ratio being greater than the fourth Page 5 of 13Application No. 17/231,825Preliminary Amendment threshold, determining that the block splitting method is any one of the first splitting method, the second splitting method, and the third splitting method (¶ 444).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Huang in view of Lim.  The advantage is improved image compression.
Regarding claim 23, arguments analogous to those presented for claim 4 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 5 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 6 are applicable for claim 25.
Regarding claim 26, arguments analogous to those presented for claim 7 are applicable for claim 26.
Regarding claim 28, arguments analogous to those presented for claim 4 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 5 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 6 are applicable for claim 30.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487